DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 depends on itself and therefore it is indefinite.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiCarlo et al. (US 4,506,523) [hereinafter DiCarlo].
	With respect to claim 1, DiCarlo discloses an oil separation unit 7 (oil separator), as shown in Fig. 2, having: a main housing 51 (vessel body) defining a chamber 54-56 configured to receive a mixture of an oil and a coolant (see col. 5, lines 10-15, refrigerant-oil mixture); a vane 59, 62, 66, 67, disposed in the chamber 54-56, the vane 59 configured to separate the oil from the coolant from the mixture of the oil and the coolant, as shown in Fig. 2; and a filter screen 58 having a non-planar surface for filtering the oil, as shown in Fig. 2.

	With respect to claim 2, DiCarlo discloses wherein the vane 59 exerts a centrifugal force on the mixture of oil and coolant (see col. 5, lines 28-31).

	With respect to claim 5, DiCarlo discloses wherein the vane 67 includes a plurality of first passageways formed through the vane 67 about a center 68 of the vane 67, said passageways being the four openings where element 66 can be seen in Fig. 5.

	With respect to claim 6, DiCarlo discloses wherein the plurality of first passageways is angled with respect to a surface 69 of the vane 67 receiving the mixture of oil and coolant, as shown in Fig. 5.



	With respect to claim 8, DiCarlo discloses wherein the vane 59, 62, 66, 67 separates debris from the mixture of oil and coolant (see col. 6, lines 26-31).

	With respect to claim 10, DiCarlo discloses wherein the vessel body 51 includes a plurality of fins 5, 72, 73, extending radially outwardly therefrom, as shown in Fig. 2.

	With respect to claim 11, DiCarlo discloses a top cover 52 for receiving the mixture of oil and coolant from outside of the oil separator 7 and conveying the coolant outwardly from the oil separator 7, as shown in Fig. 2; a bottom cover 53 disposed downstream from the filter screen 58 with respect to a flow of the oil through the oil separator 7, the bottom cover 58 receiving the oil, as shown in Fig. 2; and an orifice 41 in fluid communication with the bottom cover 58, the orifice 41 conveying the oil outwardly from the oil separator 7, as shown in Fig. 2.

	With respect to claim 12, DiCarlo discloses wherein the flow of the oil from the orifice 41 is varied, since it can be varied by valve 42, as shown in Fig. 1.

	With respect to claim 13, DiCarlo discloses wherein the oil separator 7 is disposed in or directly adjacent to a heat exchanger 6, 38, 21-24, as shown in Fig. 1.

	With respect to claim 14, DiCarlo discloses a screen member 66 (coolant screen) disposed intermediate the filter screen 58 and the vane 67, as shown in Fig. 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo (US 4,506,523).
	With respect to claim 3, DiCarlo lacks wherein the filter screen is dome shaped.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

	With respect to claim 4, DiCarlo lacks wherein the filter screen includes mesh portions having a mesh less than or equal to 500 micrometers.  However, the specific mesh size claimed by applicant, i.e., less than or equal to 500 micrometers, is 

With respect to claim 9, DiCarlo lacks wherein the filter screen militates against the debris from flowing therethrough and permits the oil to flow therethrough.  However, this limitation has been considered a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the filter screen 58 disclosed by DiCarlo has the same claimed structure and therefore it is capable of performing the intended use.

	With respect to claim 15, DiCarlo discloses a refrigeration system, as shown in Fig. 1, having: a heat exchanger 6, 38, 21-24, as shown in Fig. 1; an oil separator 7 including: a vessel body 51 defining a chamber 54-56 configured to receive a mixture of an oil and a coolant (see col. 5, lines 10-15, refrigerant-oil mixture); a vane 59, 62, 66, 
	DiCarlo lacks the filter screen having dome shape.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

	With respect to claim 16, DiCarlo discloses wherein the heat exchanger is one of a condenser 6, an evaporator 21-24, a gas cooler 38, and a vaporizer, as shown in Fig. 1.

	With respect to claim 17, DiCarlo discloses wherein the mixture of the oil and the coolant flowing through the vane 59, 62, 66, 67 separates the oil and the coolant (see col. 5, lines 3-68 and col. 6, lines 1-14).

	With respect to claim 18, DiCarlo discloses wherein the filter screen 58 is convex with respect to a flow of the oil flowing through the screen 58, as shown in Fig. 3.

	With respect to claim 19, DiCarlo discloses wherein the vessel body 51 includes fins 5, 72, 73, as shown in Fig .2.

	With respect to claim 20, DiCarlo discloses a screen 58, 66 (coolant filter), as shown in Fig. 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778